Citation Nr: 0105228	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-15 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date for service 
connection for the residual of a low back injury with 
degenerative disc disease, prior to October 6, 1995.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
April 1970.  

This appeal arises from a February 1999 rating decision of 
the Houston, Texas, regional office (RO) which granted 
service connection for the residuals of a low back injury 
with degenerative disc disease L5-S1, effective from October 
6, 1995.  The veteran filed a notice of disagreement with 
respect to the effective date of the award in April 1999.  
The statement of the case was issued in May 1999.  The 
veteran's substantive appeal was received in July 1999.

On December 16, 2000, a hearing was held in San Antonio, 
Texas, before the undersigned, who is a member of the Board 
of Veterans' Appeals (Board) rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West Supp. 2000).


FINDINGS OF FACT

1.  As a notice of disagreement was not received in a timely 
manner, the December 1985 rating action that denied service 
connection for a back disability is final.

2.  On October 6, 1995, the veteran contacted the RO by 
telephone and indicated that he wished to reopen his claim of 
service connection for a back disorder; a formal (written) 
request to reopen the claim was received later that month.

3.  By a rating action dated in February 1999, service 
connection for the residuals of a low back disorder was 
granted, effective from October 6, 1995.




CONCLUSIONS OF LAW

1.  Having failed to submit a timely notice of disagreement, 
the December 1995 rating action that denied service 
connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2000).

2.  The criteria for an effective date earlier than October 
6, 1995, for the grant of service connection for the 
residuals of a low back injury with degenerative disc disease 
have not been met. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.103, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for service connection for multiple 
disabilities, to include the residuals of a right knee 
meniscectomy and a sinus disorder in April 1970.  He made no 
reference to a back disorder at that time.

In conjunction with claims for increased evaluations for his 
service-connected disabilities, VA examination reports and 
medical records from the Houston VA Medical Center (VAMC) 
dated between November 1970 and October 1985 were associated 
with the claims folder.  Those records/reports reflected the 
evaluation and treatment of the veteran's service-connected 
knee and sinus disorders.  There were no findings pertaining 
to complaints, treatment, or diagnosis of a low back 
disorder.  In fact, an examination conducted by the 
rheumatology clinic in October 1985 indicated that the 
veteran's back was non-tender.

In October 1985, the veteran filed a claim for an increased 
evaluation of his service-connected sinusitis.  He stated he 
had recently been admitted to the Houston VAMC.  He also 
indicated that he wished to pursue a claim for service 
connection for a back disorder.  He asserted that his current 
back problems were related to a spinal tap that he underwent 
during his active service.

A discharge summary from the Houston VAMC dated in October 
1985 indicated that the veteran was admitted for complaints 
of degenerative joint disease of both knees.  There were 
again no findings pertaining to his low back.

By a rating action dated in December 1985, service connection 
for a back disability was denied.  The RO determined there 
was no medical evidence to establish that any current 
disorder of the veteran's back was related to a spinal tap 
performed during his military service.

In a statement received in April 1986, the veteran informed 
the RO that he had been diagnosed as having degenerative disc 
disease of the back, and that evidence documenting this 
diagnosis could be found at the Houston VAMC.  

Medical records from the Houston VAMC and Portland VAMC dated 
from October 1985 to June 1986 were associated with the 
claims folder.  Those records reflect that the veteran 
received evaluation and treatment for, but not limited to, 
bilateral knee pain and back pain.  A June 1986 report from 
the Portland VAMC indicated that he was seen for complaints 
of headaches and pain of the neck, left knee, and back.  The 
impression was simply "here for numerous complaints".

In July 1986, the veteran submitted a statement wherein he 
indicated that he wished to "amend" his original claim for 
disability benefits to include a back and a left knee 
condition.  He stated he was treated for a back problem in 
service.  He reported receiving treatment for his back 
through the Houston VAMC.  

The veteran was afforded VA general medical and orthopedic 
examinations in July 1986.  Of note, he stated that he 
suffered from back pain, and that he had been diagnosed as 
having degenerative disc disease.  He was tender over the 
lumbosacral area but was able to bend and touch the floor.  
Back bending was to 30 degrees and lateral bending was to 20 
degrees.  He experienced pain in the right lumbosacral joint.  
X-rays showed minimal degenerative changes at L4-5.  The 
diagnosis was degenerative disc disease.

On October 6, 1995, the veteran contacted the RO by telephone 
and indicated that he wished to reopen his claim for service 
connection for a back disorder.  A written statement 
pertaining to the same was received later that month.  
Therein, he reiterated his contention that his low back 
disorder was etiologically related to a spinal tap that was 
performed in service.

In September 1996, the RO held new and material evidence had 
been submitted to reopen the claim for service connection for 
a low back disorder, but that, after considering the issue on 
its merits, the claim remained denied.  However, following 
the receipt and review of various VA medical records and 
examination reports, service connection for the residuals of 
a low back injury with degenerative disc disease was 
eventually granted in February 1999.  A 10 percent disability 
evaluation was assigned.  The effective date of the award was 
October 6, 1995.  

The veteran filed a notice of disagreement in April 1999.  He 
contended an effective date earlier than October 6, 1995, was 
warranted for the grant of service connection for the 
residuals of a low back injury with degenerative disc 
disease.  As his back disorder was caused by an injury that 
occurred during his active service, he asserted service 
connection should have been granted back to the date of his 
service discharge, April 1970.  Alternatively, the veteran 
maintained the effective date should have been from when his 
claim for service connection was initially denied in 1984.  A 
similar argument was posited by the veteran in his July 1999 
substantive appeal.

The veteran was afforded a personal hearing before the 
undersigned in December 1999.  He stated that the statement 
he submitted in July 1986 had been a notice of disagreement 
with respect to the December 1985 rating action that had 
denied his claim for service connection for a back 
disability.  He recalled meeting with his representative to 
discuss the December 1985 decision and deciding that he had 
nothing to lose in filing a notice of disagreement.  He said 
his representative drafted the July 1986 statement.  The 
veteran stated that he trusted that the representative's use 
of the word "amend" was sufficient enough to alert the RO 
to his disagreement with the December 1985 rating decision.  
He maintained he should not be penalized by his 
representative's failure to adequately convey his intent to 
disagree with that decision.  He testified that he had been 
apprised of his appellate rights as well as having been 
notified of the December 1985 decision.  Acknowledging that 
several years had passed before he sought to reopen his 
claim, the veteran indicated he had had several significant 
health problems that had taken precedence over his desire to 
pursue a claim for service connection.

II.  Analysis

A.  Finality of the December 1985 Rating Action

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (2000).

Here, there is a question as to whether a statement received 
from the veteran in July 1986 was sufficient to serve as a 
notice of disagreement.  A notice of disagreement is defined 
as a written communication from a claimant or representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result.  38 C.F.R. § 20.201 (2000).  Certainly the July 
1986 statement was written and signed by the appellant as a 
claimant.  Close inspection of the statement, though, does 
not reveal that the appellant ever expressed any disagreement 
with the December 1985 rating decision.  Therein, he 
commented that he had received treatment for back problems 
in-service and through the Houston VAMC in 1984.  He did not 
communicate his disagreement with the rating action.  The 
veteran asserts that his use of the word "amend" in the 
July 1986 statement should have clearly conveyed his 
dissatisfaction with the December 1985 decision and his 
intent to appeal that decision.  According to Webster's II 
New Riverside University Dictionary (1995), p. 36, "amend" is 
defined as to "improve", "correct", or "alter formally by 
adding, deleting, or rephrasing."  Moreover, use of the word 
was in conjunction with a "claim."  There was no reference 
to the RO's December 1985 decision.  While special wording is 
not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with a 
rating determination and a desire for appellate review.  38 
C.F.R. § 20.201.  The veteran's use of the word "amend" 
could not reasonably be construed as an expression of 
disagreement with the December 1985 rating action.  The 
veteran merely sought to direct the RO to evidence that he 
believed was relevant to his claim.  As noted above, that 
evidence was already of record and had been considered in the 
December 1985 rating action.  Therefore, the veteran's July 
1986 statement cannot serve as a notice of disagreement with 
the December 1985 rating decision.  

A determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  As 
discussed above, the veteran failed to file a timely notice 
of disagreement with respect to the December 1985 rating 
action that denied service connection for a back disability.  
The December 1985 rating decision therefore became final a 
year after mailing of notification to him of the decision.  
38 C.F.R. §§  3.104, 20.302 (2000).

B.  Earlier Effective Date

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date of an 
award of service connection based on new and material 
evidence following an earlier denial is the date of receipt 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. 
§ 3.400(q)(1)(ii).

As noted hereinabove, the veteran's request to reopen the 
claim of service connection for a back disorder was received 
by VA on October 6, 1995.  Indeed, a signed statement to that 
effect was received later that month.  The effective date is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  As the veteran's claim was received on 
October 6, 1995, the effective date can be no earlier than 
that date.  Thus, the Board finds that an effective date 
earlier than October 6, 1995, for the award of service 
connection for the residuals of a low back injury with 
degenerative disc disease is not warranted.


ORDER

Entitlement to an earlier effective date for service 
connection for the residual of a low back injury with 
degenerative disc disease, prior to October 6, 1995, is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

